Citation Nr: 0335782	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include PTSD and major depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969, including service in the Republic of Vietnam 
from March 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of the determination to the Board.

In November 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held at the 
local VA office before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).  In a July 
9, 2003, decision, the Board denied the veteran's claim of 
service connection for PTSD; however, in a decision to be 
issued with this remand, the Board is vacating the July 9, 
2003, decision.

In August 2003 written argument, the veteran representative 
asserted that the veteran had major depression due to his 
experiences during service; as such, because he has expanded 
his claim of service connection, the Board has rephrased the 
issue on appeal, as reflected on the title page.

As a final preliminary matter, in August 2003 written 
argument, citing the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit)in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), Paralyzed Veterans 
of America asserted that if service connection were 
established for PTSD and/or major depression, service 
connection on a secondary basis for alcohol or substance 
abuse might be warranted.  In light of the Board's remand of 
the veteran's psychiatric disability claim, which 
specifically includes PTSD and major depression, this 
secondary claim is referred to the RO for appropriate action.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.

As a preliminary matter, the Board notes that shortly 
subsequent to the appellant's assertion of his claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
This liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In August 2003 written argument, the veteran's representative 
reported that the veteran had attempted to re-enroll in a VA 
PTSD treatment program, and at the Gardena, California, Vet 
Center.  Records of the veteran's VA outpatient treatment, 
dated since November 1999, have not been associated with the 
claims folder, and no records of his care at the Gardena, 
California, Vet Center have been obtained.  In this regard, 
the Board notes that records generated by VA facilities, 
which includes Vet Centers, which might have an impact on the 
adjudication of a claim, are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  As such, the Board 
agrees with Paralyzed Veterans of America that this claim 
must be remanded.

In addition, in his statements and testimony in support of 
this claim, the veteran stated that he had PTSD due to 
experiences he had while serving in Vietnam, where he was 
stationed from March 1968 to February 1969.  In this regard, 
the Board observes that he reported as stressors being 
subjected to incoming enemy fire, including that his partner, 
[BH], was hit in the leg; witnessing fellow servicemen 
getting killed and mutilated; and participating in the Tet 
Offensive; the veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was military policeman, 
and his service personnel records show that he served also as 
a security guard while in Vietnam.

In May 1999, the veteran was afforded a VA psychiatric 
examination; however, the examiner ruled out a diagnosis of 
PTSD.  Instead, he assessed him as having alcohol abuse and 
marijuana abuse.  In a February 2003 private medical report, 
however, Dr. Buford Gibson, Jr., diagnosed the veteran as 
having PTSD due to his military service.  As noted by 
Paralyzed Veterans of America, neither the VA examiner who 
conducted the May 1999 VA psychiatric examination nor the 
private examiner who prepared the February 2003 report had 
the opportunity to review the veteran's pertinent medical 
records prior to drafting their reports.  As such, neither 
report is adequate for rating purposes.  Moreover, because 
the Board is presented with conflicting examination medical 
opinions regarding whether the veteran has PTSD, or any other 
psychiatric disability related to his period of active duty, 
the Board agrees with the veteran's representative that 
further medical evaluation of the veteran is required in 
order to clarify his current diagnosis; that examiner must 
have the opportunity to review the veteran's medical records 
prior to the preparation of his or her report.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

The veteran's representative also asserts that, on remand, 
the development should specifically include requesting that 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) attempt to corroborate his claimed stressors; the 
Board agrees with this as well.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection for psychiatric 
disability, to specifically include PTSD 
and major depression.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
psychiatric problems.  This should 
specifically include requesting any 
outstanding records of his private care 
from Dr. Buford Gibson, Jr.; and VA 
treatment at the Gardena, California, Vet 
Center, and from the VA Greater Los 
Angeles Health Care Symptom.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Additionally, the RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

4.  The RO must then review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the current nature extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
must rule in or exclude diagnoses of PTSD 
and major depression.  In doing so, the 
examiner must comment on the medical 
evidence of record, to specifically 
include the findings and conclusions 
offered by the VA examiner who prepared 
the May 1999 VA psychiatric examination 
report, and those contained in the 
February 2003 report of Dr. Buford 
Gibson, Jr.  The report of examination 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  If the 
examiner diagnoses the appellant as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that 
diagnosis.  If the examiner diagnoses the 
veteran as having major depression, he or 
she should opine as to the whether it is 
at least as likely as not that the 
condition was either caused by or 
aggravated in service or had its onset 
during his period of active duty.  The 
report of examination should be 
comprehensive.  The examination report 
should reflect that a review of the 
claims folder was conducted.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, which 
clearly sets forth, among other things, 
that laws and regulations considered in 
arriving at the decision; and they should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


